Tandy C. Young brought this action against J.M. Simmon, alleging, in substance, that Simmon employed him to sell an undivided interest in an oil lease for $5,000 net to Simmon, and in pursuance of this employment he procured a purchaser within the time mentioned, who was ready, willing, and able to purchase the interest, paying therefor the sum of $8,000, $3,000 of which amount was to be paid to Young as his commission, but Simmon failed and refused to accept the offer, and thereby became indebted to Young in the sum of $3,000. Simmon answered by way of general denial, alleging also that he had canceled the employment prior to the performance by Young. The case was tried to the court, without a jury; judgment rendered for Young in the sum of $3,000; from this judgment Simmon appeals.
Defendant in error filed a motion to dismiss the appeal for the reason the same is frivolous and brought for the purpose of delay only. To this motion no response has been made.
From an examination of the entire record, it appears no other judgment could have been rendered, and that the appeal is clearly frivolous, and it will, therefore, be dismissed. Greenless v. Beckett, 49 Okla. 135, 152 P. 349; Skirvin v. Goldstein, 40 Okla. 315, 137 P. 1177.
KANE, PITCHFORD, HIGGINS, and BAILEY, JJ., concur.